PER CURIAM.
Affirmed. See Sperka v. Little Sabine Bay, Inc., 642 So.2d 654, 654 (Fla. 1st DCA 1994) (finding “no error in the trial court’s ruling that the hotel and its owners had no duty to warn Sperka, a guest of the hotel, of the presence of the concealed sandbar” in the Gulf of Mexico near the Holiday Inn on Pensacola Beach, notwithstanding fact that the hotel was constructed to provide its guests with access to the adjoining beach and gulf, encouraged their use by providing guests with facilities on and near the beach, and advertised its facilities and amenities to attract guests to its hotel).
BENTON, PADOVANO, and LEWIS, JJ., concur.